United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-11298
                        Conference Calendar



WILLIE JAMES POLLEY,

                                    Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center, Fort Worth,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-458
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Willie James Polley, federal prisoner # 05805-078, was

convicted of conspiracy to distribute cocaine base and was

sentenced to 240 months of imprisonment.   Polley challenges his

underlying conviction and sentence by arguing: (1) that he is

entitled to seek relief under 28 U.S.C. § 2241 because 28 U.S.C.

§ 2255 is inadequate to raise claims that his conviction and

sentence were illegal under United States v. Booker, 543 U.S. 220

(2005); (2) that he is entitled to seek relief under the All


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11298
                                -2-

Writs Act, 28 U.S.C. § 1651(a); (3) that he is entitled to relief

because his indictment was defective in light of Booker; (4) that

this defect prevented the district court from having jurisdiction

over Polley; and (5) that, in light of Booker, he was actually

innocent of the offense for which he was convicted and sentenced.

     Although Polley seeks to proceed under § 2241 pursuant to

the savings clause of § 2255, he has not shown that the remedy

available under § 2255 is inadequate or ineffective.     See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   To the extent Polley argues that the Booker or Apprendi

v. New Jersey, 530 U.S. 466 (2000), lines of authority apply

retroactively to cases on collateral review and entitle him to

file a § 2241 petition, his argument is unavailing in light of

Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005).

     “[T]he All Writs Act is a residual source of authority to

issue writs that are not otherwise covered by statute.    Where a

statute specifically addresses the particular issue at hand, it

is that authority, and not the All Writs Act, that is

controlling.”   Carlisle v. United States, 517 U.S. 416, 429

(1996) (quotation marks omitted).   Because § 2255 provides the

primary means of collaterally attacking a federal conviction and

sentence, see Reyes-Requena, 243 F.3d at 901, the All Writs Act

is not applicable to Polley’s petition.

     Polley’s argument that the district court lacked

jurisdiction because of a defect in the indictment is unavailing.
                          No. 05-11298
                               -3-

A defective indictment does not deprive a court of jurisdiction.

See United States v. Cotton, 535 U.S. 625, 630-31 (2002); United

States v. Jacquez-Beltran, 326 F.3d 661, 662 (5th Cir. 2003).

     AFFIRMED.